Exhibit 10.1

AMENDMENT 2006-2

BECKMAN COULTER, INC.

SUPPLEMENTAL PENSION PLAN

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Supplemental Pension Plan (the “Plan”); and

WHEREAS, the Company now desires to amend the Plan; and

WHEREAS, the Company has the right to amend the Plan in accordance with
Section 7 of the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
of adoption of this Amendment 2006-2:

A new Section 11 is added to the Plan to read as follows:

“11. Inability to Locate Participant.

In the event that the Committee is unable to locate an employee or beneficiary
within two years following the date the employee was to commence receiving
payment of benefits under this Plan, the Participant’s entire benefit under this
Plan shall be forfeited. Furthermore, if any benefit payment (by check or other
form or payment) to an employee or beneficiary remains uncashed or unclaimed for
two years following its delivery to the last known address of the employee or
beneficiary, the amount of such benefit payment shall be forfeited. Any
forfeited amount shall immediately become the property of the Company. If, after
such forfeiture, the employee or beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings. The distribution of
such benefits shall thereafter be made in the manner determined by the
Committee.”

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment 2006-2 is hereby adopted this 29th day of
December, 2006.

 

  BECKMAN COULTER, INC.

By

 

  /s/James Robert Hurley        

Its

 

Vice President, Human Resources

 

-2-